Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an acoustic diaphragm on miniature device involving curing elastomeric layer such that the elastomeric layer is secured to membrane and to housing and bobbin. The independent claim 1, identifies a uniquely distinct feature of “…positioning a bobbin or a housing each having an end such that the end of the bobbin or the housing extends at least partially into another elastomeric layer.”  The closest prior art to Amalaha (US 4817165) teaches A dome-shaped acoustic motor diaphragm having a core of aluminum foil in the form of a spider web configuration resulting in the dome shape, the diaphragm being in the form of an annular semi-dome outer diaphragm part and a dome-shaped cylindrical inner diaphragm part. The spider web core also enables a wide variety of diaphragm shapes to be possible. A voice coil bobbin is passed through a lower diaphragm layer and unto the underside of an upper diaphragm layer via the core which more or less is the greatest height of the same core in the region of the outer diaphragm part, thereby resulting in a highly effective bonding strength between these parts. Damping is accomplished by means of a cylindrical bellows having a height representing the maximum excursion distance of the movable parts. A bobbin guide positioned within the bobbin and bonded to the inner face of the lower magnetic pole piece prevents the bobbin and voice coil in the annular air gap from contacting the pole pieces. See at least abstract. Ishii (US20120018611) teaches a bonding structure of a vibration isolation target according to the present embodiment is illustrated in FIG. 1. A base 10 and a vibration isolation target 11 are bonded to each other by a vibration isolator 12 arranged between the base 10 and the vibration isolation target 11, thereby constituting a single unit (e.g., an electronic apparatus). See at least [0040]. The prior arts fails to anticipate or render the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651